                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KYUNG SOOK JONES,                                 Case No. 18-cv-07569-HSG
                                   8                    Plaintiff,                         FINDINGS OF FACT AND
                                                                                           CONCLUSIONS OF LAW
                                   9             v.

                                  10     MEGAN J. BRENNAN,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13     I.   INTRODUCTION
                                  14          Plaintiff Kyung Sook Jones alleges that the United States Postal Service (“USPS”) sent her

                                  15   home early in retaliation for Plaintiff’s filing of an Equal Employment Opportunity (“EEO”)

                                  16   complaint. Following the Court’s Order Granting in Part and Denying in Part Defendant’s Motion

                                  17   for Summary Judgment, the sole remaining cause of action in this matter is Plaintiff’s retaliation

                                  18   claim under Title VII of the Civil Rights Act of 1964, codified at 42 U.S.C, § 2000e–3. See Dkt.

                                  19   No. 50. On March 16, 2021, the Court granted Defendant’s request to bifurcate the trial, with a

                                  20   liability phase to be followed by a damages phase if necessary. The liability phase of this matter

                                  21   was tried to the Court, sitting without a jury, on March 29, 2021. At trial, Defendant moved for

                                  22   judgment as a matter of law under Rule 50(a) at the end of Plaintiff’s case, and renewed the

                                  23   motion at the close of its own case. See Dkt. No. 99. The Court took the motions under

                                  24   submission. See id. The Court has carefully considered the evidence presented at trial, the

                                  25   exhibits admitted into evidence, the parties’ briefs, and the parties’ arguments. This memorandum

                                  26   opinion will constitute the Court’s Findings of Fact and Conclusions of Law.
                                  27    II.   JURISDICTION
                                  28          The Court has original jurisdiction under 28 U.S.C. §§ 1331. Venue is proper in this
                                   1   district pursuant to 42 U.S.C. §2000e-5(f)(3) because the alleged unlawful employment practice

                                   2   occurred here.

                                   3   III.   DISCUSSION
                                   4          The Court was presented with several factual disputes relevant to the primary question of

                                   5   whether Plaintiff was sent home early in retaliation for the protected activity of pursuing her EEO

                                   6   complaint. These factual disputes include whether Heather McTigue was aware of Plaintiff’s EEO

                                   7   complaint prior to June 2016 and whether Ms. McTigue’s allocation of limited-duty work to

                                   8   Plaintiff was comparable to the allocation of that work to another similarly-situated employee.

                                   9   Defendant primarily contends that Plaintiff is unable to establish liability because she cannot show

                                  10   causation. See Dkt. No. 86 (Defendant’s Trial Brief). As will be discussed in more detail below,

                                  11   the Court concludes that Defendant is not liable for retaliation under Title VII.

                                  12          A.    Findings of Fact
Northern District of California
 United States District Court




                                  13          Plaintiff began working at the USPS in Eureka, California in 1986. Trial Tr. 55:12-14.

                                  14   Due to workplace injuries, Plaintiff has been on limited duty since 2003. Id. at 75:23-24. Plaintiff

                                  15   filed a EEO complaint in May 2016. Trial Ex. 1-4F at 10, Bates 0005 (EEO Complaint). Plaintiff

                                  16   testified that after she filed her EEO complaint, she was sent home early on June 21, 2016 and

                                  17   noted that she had not “been sent home early before.” Trial Tr. at 59:11-14. Plaintiff testified that

                                  18   she was sent home early “[f]rom June 2016 through January 2020” and that she was told there was

                                  19   no work available, even though she saw that work was available. 1 Id. at 59:22-25.

                                  20          Ms. McTigue testified that she did not know that Plaintiff intended to file an EEO

                                  21   complaint and only became aware of Plaintiff’s EEO complaint when the investigator contacted

                                  22   her in August 2016. Id. at 105:19-24. She further testified that the complaint did not play a role in

                                  23   how work was assigned to Plaintiff. Id. at 105:25-106:5. Because the Court finds her testimony

                                  24   credible, the Court finds that Ms. McTigue became aware that Plaintiff filed her EEO complaint in

                                  25   August, 2016, suggesting that the filing of the EEO complaint could not have played a role in the

                                  26
                                  27   1
                                         Notably, when Plaintiff asked Helen Simon if she had observed whether Plaintiff was sent home
                                  28   early, Ms. Simon stated that she did not see that Plaintiff was sent home early until 2019. Trial Tr.
                                       at 49:7-10.
                                                                                         2
                                   1   allocation of limited-duty work before then.

                                   2          Plaintiff contends that she was sent home early in retaliation from June 2016 through

                                   3   January 2020. The evidence did not support this claim for the period between September 1, 2017

                                   4   to March 31, 2019, as Plaintiff acknowledged at trial that she was not sent home early during this

                                   5   period. Id. at 88:10-12.2 And the evidence did not support this claim as to dates beyond April 1,

                                   6   2019, since it is not credible to claim that assignment decisions in this timeframe were retaliation

                                   7   for a 2016 EEOC complaint, after a significant period (over eighty weeks) during which Plaintiff

                                   8   incontestably was not sent home early.3

                                   9          As for the period from June 2016 through August 31, 2017, the evidence showed that a

                                  10   similarly-situated employee was also sent home early for lack of available work. Every limited-

                                  11   duty employee has a modified work assignment. Id. at 99:9-12. Plaintiff was authorized to work

                                  12   six hours with duties limited to casing mail, performing station input, distributing 3982’s to
Northern District of California
 United States District Court




                                  13   carriers, and sorting Undeliverable Bulk Business Mail (“UBBM”). Trial Ex. 3 at 188 (2009

                                  14   Modified Work Assignment); see also Trial Tr. at 100:23-101:2. Light-duty assigned tasks are

                                  15   shared among limited-duty employees. See Trial Tr. at 86:1-3. The duties assigned to a limited-

                                  16   duty employee depend on the employee’s restrictions, but could include tasks such as sorting

                                  17   UBBM. Id. at 97:2-12. However, sorting UBBM is not solely a limited-duty task and is instead

                                  18   work that belongs to the “clerk craft.”4 Id. at 11:7-17, 104:10-105:9. A limited-duty carrier who

                                  19   is permitted to work six hours a day is not guaranteed six hours of work. See id. at 77:15-18, 98:2-

                                  20   6. Instead, the number of hours of work per day “would depend on how much work” is “available

                                  21   within their restrictions.” Id. at 98:2-6, 122:14-17. The Court thus finds that Plaintiff was not

                                  22

                                  23   2
                                         The summary of time and attendance records introduced at trial indicates that from September 1,
                                  24   2017 to March 31, 2019, there were effectively no dates that Plaintiff worked less than her hourly
                                       limit. Trial Tr. at 130:21-131:25; see Ex. 131 at 31-32 & n.1.
                                       3
                                  25     Plaintiff filed other EEO complaints in 2019, see Trial Ex. 3 at 00011-00014, Trial Tr. at 67:24-
                                       68:22, in April 2020, see Trial Ex. 50 at 2, Trial Tr. 69:23-70:15, and in September 2020, see Trial
                                  26   Ex. 4 at 00006; Trial Tr. at 71:18-72:12. The Court admitted these complaints as evidence that
                                       they were filed, but no evidence at trial credibly suggested retaliation for any of those complaints
                                  27   either.
                                       4
                                         “Craft” refers to the “different groups that work for the post office,” such as clerks, carriers, and
                                  28   mail handlers. Trial Tr. at 105:3-9. Ms. McTigue explained that each craft has its “own national
                                       contract[].” Id. at 105:7-9.
                                                                                          3
                                   1   guaranteed six hours of work a day.

                                   2          There were several other limited-duty carriers in the Eureka post office in 2016 and 2017.

                                   3   Id. at 101:11-17. Ms. McTigue testified that Plaintiff was sent home early based on a lack of work

                                   4   available for her and other limited-duty employees at the Eureka post office. See id. at 102:24-

                                   5   103:20. Ms. McTigue explained that some days there was not enough work that could be done

                                   6   consistent with Plaintiff’s medical restrictions because other limited-duty employees “also were

                                   7   doing the same type of duties” and supervisors attempted to “make it equitable amongst

                                   8   everybody.” Id. at 122:8-17. This explanation is well-supported by the record.

                                   9          The Court finds that a similarly situated employee was sent home early in a comparable

                                  10   way and often on the same days. Specifically, George Clark, a limited-duty carrier who was

                                  11   limited to working four hours casing mail and sorting UBBM, was sent home early due to lack of

                                  12   work in 2016 and 2017. Id. at 101:20-102:9. Ms. Marie Gina Gonzalez, the time and attendance
Northern District of California
 United States District Court




                                  13   control system (“TACS”) coordinator, summarized the time and attendance records for Plaintiff

                                  14   and Mr. Clark. See Trial Ex. 131 (Summary of Time Attendance Reports – Plaintiff Kyung Sook

                                  15   Jones, January 1, 2017 through December 31, 2020); Trial Ex. 133 (Summary of Time Attendance

                                  16   Reports – Eureka Limited Duty Carriers, June 1, 2016 through August 31, 2017). Ms. Gonzalez

                                  17   testified that from January 1, 2017 through August 31, 2017, Plaintiff worked less than her hourly

                                  18   limit fifty-eight times. Trial Tr. at 130:21-131:5; see Ex. 131. Ms. Gonzalez also confirmed that

                                  19   over a similar period from 2016 to 2017, the number of days that Plaintiff and Mr. Clark worked

                                  20   less than their hourly limit amounted to 111 for Plaintiff and 135 for Mr. Clark. Trial Tr. at

                                  21   134:22-135:7; see Ex. 133. In light of this record, the Court finds that there were several days

                                  22   when there was not enough limited-duty work available and that Defendant’s explanation for

                                  23   sending Plaintiff home early is credible.

                                  24          B.    Conclusions of Law
                                  25          Title VII makes it unlawful for an employer to retaliate against an employee because the

                                  26   employee has taken action to enforce rights protected under Title VII. Miller v. Fairchild Indus.,

                                  27   Inc., 797 F.2d 727, 730 (9th Cir. 1986). To prove a prima facie case of retaliation, a plaintiff must

                                  28   show: (1) that she engaged in a protected activity; (2) she was subsequently subjected to an
                                                                                         4
                                   1   adverse employment action; and (3) a causal link exists between the protected activity and the

                                   2   employer’s action. Dawson v. Entek Int’l, 630 F.3d 928, 936 (9th Cir. 2011) (citation omitted).

                                   3   “The causal link can be inferred from circumstantial evidence such as the employer’s knowledge

                                   4   of the protected activities and the proximity in time between the protected activity and the adverse

                                   5   action.” Id. (citation omitted). “[O]nly non-trivial employment actions that would deter

                                   6   reasonable employees from complaining about Title VII violations will constitute actionable

                                   7   retaliation.” Reynaga v. Roseburg Forest Prod., 847 F.3d 678, 693 (9th Cir. 2017) (quoting

                                   8   Brooks v. City of San Mateo, 229 F.3d 917, 928 (9th Cir. 2000)). If a plaintiff establishes a prima

                                   9   facie case of unlawful retaliation, then the burden shifts to the defendant to offer evidence “that

                                  10   the challenged action was taken for legitimate, non-discriminatory reasons.” Id. (citation omitted).

                                  11   If the defendant provides a legitimate explanation, the burden of production shifts back to plaintiff

                                  12   to show that the defendant’s explanation is pretextual. Id. (citation omitted).
Northern District of California
 United States District Court




                                  13          Plaintiff has not met her burden to establish a prima facie case of unlawful retaliation.

                                  14   It is undisputed that Plaintiff engaged in a protected activity by filing an EEO complaint. Trial Tr.

                                  15   at 6:25-7:2. But Plaintiff has not shown a causal link between the filing of her EEO complaint and

                                  16   being sent home early. Any temporal proximity between Plaintiff filing the complaint and being

                                  17   sent home early is insufficient to establish causation, particularly in light of evidence that a

                                  18   similarly-situated employee was sent home early in a comparable way over the relevant period.

                                  19   Further, Ms. McTigue did not learn that Plaintiff filed her EEO complaint until August 2016, after

                                  20   Plaintiff claims the retaliatory conduct began in June 2016. Accordingly, because Plaintiff has not

                                  21   established causation, the Court concludes that Plaintiff has carried her burden.

                                  22          Even if Plaintiff had met her burden, Defendant has provided a legitimate, non-

                                  23   discriminatory reason, namely that Plaintiff was sent home early based on a lack of available work

                                  24   for her and other limited duty employees at the Eureka post office. And Plaintiff has not shown

                                  25   that Defendant’s stated reason is pretextual. Accordingly, Defendant is not liable for retaliation

                                  26   under Title VII.

                                  27   //
                                  28
                                                                                          5
                                       IV.     CONCLUSION
                                   1
                                               For the foregoing reasons, the Court finds in favor of Defendant on Plaintiff’s claim of
                                   2
                                       retaliation under Title VII. The Clerk shall terminate all pending motions, enter judgment, and
                                   3
                                       close the file.
                                   4

                                   5
                                               IT IS SO ORDERED.
                                   6
                                       Dated: 5/13/2021
                                   7
                                                                                       ______________________________________
                                   8                                                   HAYWOOD S. GILLIAM, JR.
                                                                                       United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         6
